     2:19-cv-00146-BHH          Date Filed 11/19/20        Entry Number 187          Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


Michael Fisher,                  )
and others similarly situated,   )
                                 )
                   Plaintiffs,   )                       Civil Action No. 2:19-cv-146-BHH
                                 )
v.                               )                                       ORDER
                                 )
United States of America,        )
                                 )
                   Defendant.    )
________________________________ )

        This matter is before the Court upon Plaintiff

motion for class certification pursuant to Rule 23 of the Federal Rules of Civil Procedure

                                 mmary judgment for unearned overtime wages. Defendant

United States and Intervenor

                                                        ripe for review. For the reasons set forth

below, the Court denies both motions.

                                           BACKGROUND

                                                              tion in the District of Massachusetts,

seeking to represent a class of seamen who claim overtime wages as part of the unearned

wages remedy under admiralty law. See Stephen Dillon v. United States, 1:12-cv-12289

(D.Mass). Dillon and the other potential class members worked for agents of the United

States as seamen on public vessels run by the United States Military Sealift Command
            1
                and Dillon filed suit against the United States in accordance with the Public


        1
          MSC has three programs that include public vessels crewed by seamen not employed by the United
States. In each of these programs, MSC contracts with private companies to operate public vessels, and the
private companies employ, pursuant to various union collective bargaining agreements between the seaman
     2:19-cv-00146-BHH           Date Filed 11/19/20         Entry Number 187          Page 2 of 11




Vessels Act, 46 U.S.C. §§ 31101-31113, and the Suits in Admiralty Act, 46 U.S.C. § 30904.

                                                       ones Act lawsuit, the United States identified

an affirmative defense that had the potential to bar his claim. As

requested the opportunity to identify another class representative, and in July of 2015,

Michael Fisher was granted leave to intervene in this case.

        During a November 2017 status conference, District Judge Douglas P. Woodlock

                                                          of certification of a class of people who

worked for Maersk, subject to the same [collective bargaining agreement] that [Fisher]

                                                            also stated that Plaintiff could argue that

Fisher was capable of representing a larger class. Thereafter, the court allowed USMMI,

wholly owned subsidiary of Maersk Line Limited

party contractually obligated to pay the deductible for each of the putative class members

employed by Maersk.

        In January of 2019, Judge Woodlock granted fi

                                                         m as lead Plaintiff. (ECF No. 151.) Judge

Woodlock determined that Dillon knowingly failed to disclose his prior medical condition to

                                                   srepresentation barred his claims for unearned

overtime wages. As a result, Fisher was substituted as lead Plaintiff in this action, and the


                                                     e ships. The private companies also handle the
payment of maintenance, cure, and unearned wages should a seaman become ill or injured while in the

         The first program is the Special Mission program, also known as PM2, and ships in this program
provide specialized services, such as oceanographic and hydrographic surveys, underwater surveillance, and
missile tracking, for a number of government agency sponsors. The second program is the Prepositioning
program, also known as PM3, which places military equipment and supplies aboard vessels located in key
ocean areas to ensure rapid availability during certain times. The third program is the Sealift program, also
called PM5, and this program provides ocean transportation for the Department of Defense and other federal
agencies.

                                                     2
    2:19-cv-00146-BHH       Date Filed 11/19/20     Entry Number 187       Page 3 of 11




case was transferred to the District of South Carolina because Fisher resides in South

Carolina.

                                                 assigned to a position as second assistant

engineer aboard the USNS HENSON, a public vessel of the United States in its Special

Mission program, by his employer, Maersk. Fisher came aboard the USNS Henson on

February 26, 2015, and his assignment was not to exceed four months under the Articles

of Agreement. This was his second assignment as an engineer aboard the USNS

HENSON, as he had previously served for nearly four months in 2014.

       Fisher was injured aboard the USNS HENSON on June 16, 2015, and found not fit

for duty. As a result, he was discharged from the vessel on June 18, 2015. Following

discharge, Maersk paid Fisher unearned wages

                                                    of his maximum tour on June 26, 2015.

Maersk did not pay Fisher the unearned overtime wages he contends he would have

earned during his voyage.

       Currently pending before the Court are Plaint

to Rule 23 of the Federal Rules of Civil Procedure and his motion for summary judgment

for unearned overtime wages.

                                       DISCUSSION



       Rule 23(a) of the Federal Rules of Civil Procedure identifies the prerequisites for a

class action as follows:

       (a) Prerequisites to a Class Action. One or more members of a class may
       sue or be sued as representative parties on behalf of all only if (1) the class
       is so numerous that joinder of all members is impracticable, (2) there are

                                             3
    2:19-cv-00146-BHH        Date Filed 11/19/20      Entry Number 187      Page 4 of 11




       questions of law or fact common to the class, (3) the claims or defenses of
       the representative parties are typical of the claims or defenses of the class,
       and (4) the representative parties will fairly and adequately protect the
       interests of the class.

Fed. R. Civ. P. 23(a); see generally Amgen Inc. v. Connecticut Ret. Plans & Trust Funds,

133 S. Ct. 1184, 1191 (2013);

Cir. 2011); Brown v. Nucor Corp., 576 F.3d 149, 152 (4th Cir. 2009); Thorn v.

Jefferson-Pilot Life Ins. Co., 445 F.3d 311, 339 (4th Cir. 2006). These four prerequisites

for class certification under Rule 23(a)

commonality, typicality, and                                   See id.

       In addition to the requirements of Rule 23(a), a plaintiff seeking class certification

also must meet the requirements for maintenance of a class action imposed by Rule

                                                  issues predominate and that class treatment

is superior to other forms of adjudication. Fed. R. Civ. P. 23(b)(3). Certification under Rule

                                                    fact common to the members of the class

predominate over any questions affecting only




were injured or became ill while working for various contractors of the United States, who,

were paid maintenance, cure and unearned wages by their contractor employers that did

not include unearned overtime wages they w

5.) In his motion for class certification, however, Plaintiff refers to the following more

specific class:

       all crewmembers who served as employees of companies operating public
       vessels under contracts with the United States from December 2010 to

                                              4
    2:19-cv-00146-BHH          Date Filed 11/19/20     Entry Number 187       Page 5 of 11




       present, who were paid unearned wages and were not paid unearned
       overtime wages that [Plaintiff] and other similarly situated seamen would
       have earned had they not been injured. This class certification excludes all
       crewmembers covered by collective bargaining agreements that modify their
       unearned wage entitlement under the general maritime law and who have
       pending or settled Jones Act or maintenance and cure claims.

(ECF No. 169 at 1.)

       In seeking class certification, Plaintiff first asserts that the proposed class meets the

numerosity requirement of Rule 23(a)(1) because 397 class members have been identified.

Second, Plaintiff asserts that the proposed class meets the commonality requirement of

                                                      w and fact exists as to putative class

members being legally entitled to unearned overtime wages that were not included in their

                                                           phasis in original).) Third, Plaintiff

asserts that proposed class meets the typicality requirement of Rule 23(a)(3) because

                                                ed class members arise out of the same pay

policies and practices, and because Plaintiff and the proposed class members are asserting

                                                      rm course of conduct. Fourth, Plaintiff

asserts that the proposed class meets the adequacy of representation requirement of Rule

                                                    lict with the interest of any class members

as he seeks the same remedy, and because class counsel is competent to prosecute the

case on behalf of the proposed class. Thus, Plaintiff contends that the proposed class

satisfies Rule 23(a).

       Next, as to Rule 23(b)(3), Plaintiff a

based upon unearned wages is the central legal focus in this litigation and predominates

over any questions affecting


                                                5
    2:19-cv-00146-BHH       Date Filed 11/19/20     Entry Number 187      Page 6 of 11




issues related to class mem

overtime wages, predominate ov

169-1 at 13-14.) Finally, Plaintiff asserts that a class action is the superior method to

adjudicate this action because class members are located throughout the United States

and individual suits may not be feasible for various reasons.

                                                 motion, the United States first asserts that



predominate over the single common issue. In addition, the United States asserts that the

proposed class does not satisfy the requirements of Rule 23(a), both because Plaintiff has

not identified a common question that supports class treatment under Wal-Mart Stores, Inc.

v. Dukes, 564 U.S. 338 (2011), and because Plaintiff will not fairly and adequately protect

the interests of the class becaus                           taining a class action motivates

him to seek a mechanical calculation of unearned overtime where a more individualized

analysis may benefit other class members. Lastly, the United States asserts that if the

Court considers certifying a class, it should be limited to mariners employed by Maersk

laboring under the same collective bargaining agreement as Fisher.

                                                 motion, Intervenor USMMI asserts that the

proposed class lacks commonality and typicality to satisfy Rule 23(a)(2) and (3).

Furthermore, USMMI asserts that Plaintiff fails to satisfy the requirements of Rule 23(b)(3)

because individual issues predominate and because a class action is not a superior method

for adjudicating the controversy.



       Here, the parties agree that the proposed class satisfies the numerosity requirement

                                             6
    2:19-cv-00146-BHH         Date Filed 11/19/20   Entry Number 187      Page 7 of 11




of Rule 23(a)(1). The parties disagree, however, as to whether the proposed class satisfies



                                             cord, and the applicable law, the Court finds

that, even assuming arguendo that the proposed class satisfies the requirements of Rule

23(a), it does not satisfy the requirements of Rule 23(b)(3). Stated differently, the Court

agrees with Defendant that individual issues predominate over the single common issue

and that class treatment is not the superior form of adjudication.

       As previously explained, certification

questions of law or fact common to the members of the class predominate over any



superior to other methods availabl                               Here, Plaintiff asserts that

the common issue is whether the class is entitled to overtime wages that were not included

in unearned wage payments. The Court agrees with Defendant, however, that a number

of remaining individual issues predominate over this common question.

       For example, a seaman first must show that he or she is entitled to unearned wages,

and this is necessarily an individual inquiry. Plaintiff responds that the employers have

already determined that the class members are entitled to unearned wages in addition to



unearned wages may be barred even if sums were previously paid. The entitlement to

unearned wages, as demonstrated by the prior history of this case, is necessarily a heavily

individualized, fact-specific inquiry.

       Moreover, the validity of releases by certain class members may be at issue, and

                                                    prior release covering the injury/illness

                                             7
     2:19-cv-00146-BHH            Date Filed 11/19/20         Entry Number 187           Page 8 of 11




                                                           is ignores the reality that this requires an

intensely fact-dependent inquiry unique to each potential class member.

        Likewise, although Plaintiff seeks to carve out from the class any seamen with

collective bargaining agreements that modify or abrogate the entitlement to unearned

wages, this too requires an intensely fact-dependent inquiry unique to each class member.

        Additionally, Plaintiff seeks to exclude from the class all seamen who have pending

or settled their Jones Act or maintenance and cure litigation. Here again, however, this

requires an intensely fact-dependent inquiry unique to each class member. 2

        Lastly, the Court finds that the amount of overtime a seam

                                                      and the Court is not persuaded that it should

follow Padilla v. Maersk Line Ltd., 271 F.R.D. 444 (S.D.N.Y. 2010),                      Padilla v. Maersk

Line, Ltd., 721 F.3d 77 (2d Cir. 2013), and apply to all

same easy formula for calculating the average weekly amount of earned wages prior to the



        Importantly, in Padilla

to considering the issue of class certification. Such is not the case here. Next, in resolving

                                   overtime, the district court determined based on the evidence

                                        maritime right to overtime pay had not been contractually

modified and that the amount was reasonably ascertainable based on his average overtime

earned prior to injury. Padilla, 603 F. Supp. 2d 616 (S.D.N.Y. 2009).

        At the class certification phase, the defendant in Padilla argued that this formula


        2
          For example, Plaintiff himself settled his Jones Act case but reserved part of his claim. See Michael
Fisher v. United States, 2:15-cv-3396-PMD (D.S.C.).

                                                      8
     2:19-cv-00146-BHH           Date Filed 11/19/20        Entry Number 187          Page 9 of 11




would not accurately assess overtime for all seamen, because the amount depended on

circumstances individual to each seaman. The district court re

argument, however, because it ignor                                       271 F.R.D. at 450. In other

words, the district court applied the formula it previously

overtime to all members of the class without considering whether any other method or

methods might be more appropriate for other class members.

                                                          Padilla, the Second Circuit explained:

        The record reflects that it was the custom and practice for seafarers working
        for Maersk to derive substantial income from overtime compensation and
        that, consequently, such compensation was a common expectation of both
        the seamen and of Maersk. As noted, Padilla and other Maersk seafarers
        regularly earned 100% or more of their base pay in overtime wages.
        Significantly, the district court concluded that the calculation of the overtime
        Padilla would have worked was not speculative. . . . In fact, the calculations
        of the overtime pay due to the class were essentially undisputed: a Maersk
                                                      expectations of his overtime from
        records of past work for Maersk.

721 F.3d at 82 (internal citation omitted).

        Here, the Court is not faced                                   calculating damages. On top

of that, without considering evidence specific to each individual class member, 3 it would be

entirely speculative for the Court to apply, as

the court applied in Padilla. Moreover, even assuming Padilla

analysis in some way, factual questions exist as to whether it was the custom and practice



        3
          For example, the Court notes that Fisher worked for just one of the eight private companies that
operate public vessels under contracts with the MSC. Before he was injured, his pay and overtime were
handled by his employer, Maersk, and he was subject to the overtime policies and practices of that company.
Thus, to calculate the sum of non-speculative damages owed as to Fisher, the evidence would relate to
                                                   as well as the specific collective bargaining agreement
negotiated by his union. This evidence, in other words, would be largely unique to Fisher and would not
necessarily apply to other proposed class members.

                                                    9
    2:19-cv-00146-BHH        Date Filed 11/19/20     Entry Number 187        Page 10 of 11




for all seamen in the proposed class to der

compensation.

       In all, the Court declines to follow Padilla and instead finds that there are significant,



                                   the single common question of whether unearned wages

include overtime. Furthermore, in light of these significant, individual issues, the Court finds

that a class action (particularly with a class as broad as Plaintiff proposes) is not a superior

method for adjudicating the controversy. Accordingly, the Court deni

for class certification.



       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, a court shall grant

summary judgment if a party shows that there is no genuine dispute as to any material fact

and the party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The judge

is not to weigh the evidence, but rather to determine if there is a genuine issue of fact.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). If no material factual disputes

remain, then summary judgment should be granted against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party's case,

and on which the party bears the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). All evidence should be viewed in the light most favorable to the non-moving

party. See Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 123-24 (4th Cir. 1990).

       In his motion for summary judgment, Plaintiff asserts that there are no material facts

in dispute, and he asks the Court to grant summary judgment on his behalf and order that



                                              10
    2:19-cv-00146-BHH            Date Filed 11/19/20         Entry Number 187           Page 11 of 11




weekly amount of unearned overtime wages prior to injury or illness, in accordance with

Padilla. For the reasons set forth above, the Court finds a number of material facts in

dispute, and the Court also finds that Padilla is distinguishable from this case. As such, the

Court declines to order at this time that the methodology for determining unearned overtime

                                                  amount of unearned overtime wages.

                                              CONCLUSION

        Based on the foregoing, the Court denies Pl

(ECF No. 169), and the Court denies Plainti

172). The Court orders the parties to participate in mediation of this case prior to February

1, 2021. If mediation is unsuccessful, then the Court will schedule a bench trial of this

matter at the earliest opportunity.4

        IT IS SO ORDERED.

                                                                    /s/Bruce H. Hendricks
                                                                    Bruce Howe Hendricks
                                                                    United States District Judge

November 18, 2020
Charleston, South Carolina




        4
          As a result of the ongoing COVID-19 pandemic, the Court is not currently conducting in-person trials.
The Court will schedule a trial of this matter at the earliest opportunity; however, as a practical matter, the
Court notes that due in part to the Speedy Trial Act and other Constitutional concerns, certain criminal trials
will take priority over civil trials once in-person trials resume.

                                                     11
